UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                    )
RICHARD J. REYNA, SR.,              )
                                    )
            Plaintiff,              )
                                    )
      v.                            )                      Civil Action No. 1:22-cv-03231 (UNA)
                                    )
STATE OF WISCONSIN, et al.,         )
                                    )
            Defendants.             )
___________________________________ )

                                       MEMORANDUM OPINION

        Currently before the court is plaintiff’s pro se complaint, ECF No. 1, and application for

leave to proceed in forma pauperis (“IFP”), ECF No. 2. For the reasons explained herein, the court

will grant plaintiff’s IFP application and dismiss the complaint.

        Plaintiff, a resident of Oak Lawn, Illinois, sues the State of Wisconsin, Winnebago County

and its Sherriff, the Milwaukee County Department of Corrections and Judiciary, and several local

Wisconsin judges, court clerks, and commissioners. The complaint itself is difficult to follow and

consists of a litany of grievances against the named defendants and against yet additional

individuals and institutions. Plaintiff discusses, with spare context, details, or segues, topics

including defendants’ alleged: refusal to docket plaintiff’s submissions, abuse of power and use of

cruel and unusual punishment, submission of false reports and mental health examinations,

violation of plaintiff’s right to freedom of religious expression and speech, false arrest, an

unconstitutional conviction, attempted murder, and discreet surveillance in plaintiff’s bathroom.

It is unclear how, if at all, the allegations and alleged wrongdoers all relate to one another, if at all,

aside from insinuations of an overarching decades-long conspiracy against plaintiff, orchestrated
by various state actors in Wisconsin. He demands money damages, equitable relief, removal of

the individual defendants from their positions as officials, and various forms of corporal

punishment.

        Pro se litigants must comply with the Rules of Civil Procedure. Rule 8(a) of the Federal

Rules of Civil Procedure requires complaints to contain “(1) a short and plain statement of the

grounds for the court’s jurisdiction [and] (2) a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79

(2009); Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that

defendants receive fair notice of the claim being asserted so that they can prepare a responsive

answer and an adequate defense and determine whether the doctrine of res judicata applies. Brown

v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). When a pleading “contains an untidy assortment

of claims that are neither plainly nor concisely stated, nor meaningfully distinguished from bold

conclusions, sharp harangues and personal comments[,]” it does not fulfill the requirements of

Rule 8. Jiggetts v. D.C., 319 F.R.D. 408, 413 (D.D.C. 2017), aff’d sub nom. Cooper v. D.C., No.

17-7021, 2017 WL 5664737 (D.C. Cir. Nov. 1, 2017). “A confused and rambling narrative of

charges and conclusions . . . does not comply with the requirements of Rule 8.” Cheeks v. Fort

Myer Constr. Corp., 71 F. Supp. 3d 163, 169 (D.D.C. 2014) (citation and internal quotation marks

omitted).

        The instant complaint falls within this category. As presented, neither the court nor

defendants can reasonably be expected to identify plaintiff’s claims. Plaintiff has also failed to

set forth a basis for this court’s subject matter jurisdiction or venue, or his entitlement to any relief.
      For all of these reasons, this case is dismissed without prejudice. A separate order

accompanies this memorandum opinion.

DATE: November 28, 2022                         ____/s/___________________
                                                 JAMES E. BOASBERG
                                                United States District Judge